Citation Nr: 1213436	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable disability rating for right eye chalazion.

3. Entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome.

4. Entitlement to a disability rating in excess of 20 percent for a low back disability.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter was last before the Board of Veterans' Appeals (Board) in April 2009 on appeal of a June 2005 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the Veteran's claims and the Board remanded for further development in January 2008 and April 2009.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). Although the claims file reflects that the Veteran is currently employed full-time by VA, the claims file contains evidence of unemployment during the appellate period. As the Veteran has appealed the rating assigned for his back disability and alleged that disability resulted in his unemployment, the issue of entitlement to a TDIU is now added to the Veteran's appeal. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1. The Veteran's service personnel records reflect multiple disciplinary issues beginning in July 1978.

2. He has been diagnosed with PTSD, conforming to fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

3. Reports from VA examinations conducted in September 2008 and February 2010 constitute probative medical evidence that the Veteran experiences PTSD as a result of stressors that he experienced in service.

4. There is no objective evidence of any visual impairment or disfigurement due to the right eye chalazion.

5. During the appellate period, the Veteran's left (minor) carpal tunnel syndrome has been manifested by wrist and hand pain with complaints of fatigability; these manifestations are consistent with mild incomplete paralysis of the median nerve.

6. During the appellate period, the Veteran's back flexion has been measured as normal, 90 degrees, and 40 degrees.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria are not met for a compensable disability rating for the right eye chalazion. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4 .14, 4.21, Diagnostic Code 7819 (2011).

3. The criteria for a disability rating in excess of 10 percent for left carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 4.124a, Diagnostic Code 8515 (2011). 

4. The criteria for a disability rating in excess of 20 percent for low back disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 4.124a.

5. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for right eye chalazion, left carpal tunnel syndrome, or low back disability, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in a February 2005 letter as to the information and evidence needed to substantiate claims for increased disability ratings and of his and VA's duties for gathering evidence. He was advised of the information and evidence needed to substantiate a claim of service connection in a March 2008 letter. The March 2008 letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). That information was reiterated in a June 2009 letter, which also advised him of the specific disability rating criteria pertinent to his increased rating claims. See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. He has received legally sufficient notice.

The March 2008 and June and October 2009 letters were provided to the Veteran after the initial adjudication of his claims and thus represent a "timing error." See Pelegrini v. Principi, 18 Vet.App. 112 (2004). However, the claims were re-adjudicated in a July 2011 supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006). 




As noted above, this claim was remanded in January 2008 and April 2009. In January 2008, the Board directed the RO/AMC to provide the Veteran with notice pursuant to Dingess, 19 Vet.App. 473, obtain records from the Social Security Administration (SSA), and to schedule VA examinations. In April 2009, the Board directed the RO/AMC to provide the Veteran with notice pursuant to Vazquez-Flores, 22 Vet.App. 37, to obtain SSA records, and to afford him an additional VA psychiatric disorders examination. As described above, the Veteran has been issued appropriate notice letters. SSA records were added to the claims file after the second remand, VA examinations were conducted in September 2008, and an additional psychiatric examination was conducted in February 2010. The RO/AMC substantially completed the remand directives. See Dyment v. West, 13 Vet.App. 141, 146-47 (1999). The case has been returned to the Board for appellate review. 

VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The 2008 and 2010 examination reports reflect review of the claims file, and interview with, and examination of, the Veteran. The examinations are adequate for the claims herein decided. The claims file does not reflect, and the Veteran has not contended, that his back disability, left carpal tunnel, or right eye chalazion have measurably worsened since the examinations. See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analyses in this decision focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service Connection - PTSD

The Veteran has contended that he experiences PTSD as a result of his service-connected disabilities and as the result of stressful events he experienced during his active duty service. He has specifically reported experiencing sexual trauma and being aboard the USS Leahy when it ran aground. 

Although the Veteran stated incorrectly that the USS Leahy ran aground in 1980, available service records support his presence on that vessel when it ran aground near Yokosuka in 1978. He has been diagnosed with PTSD, but no medical evidence links that diagnosis to the effects of the Veteran's other service-connected disabilities or to the USS Leahy running aground. However, the Veteran's service personnel records reflect disciplinary actions around the time he alleges sexual assault and multiple VA examiners and health care practitioners have opined that he experiences PTSD as a result of that assault. 

As the claims file contains evidence corroborating the Veteran's claimed in-service stressor of assault and medical evidence that stressors resulted in his current PTSD, the Board will grant the claim for service connection. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) (2010).

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3) . 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Service personnel records reflect that the Veteran served aboard the USS Leahy. He enlisted in August 1976. In July 1978, he was disciplined for using disrespectful language to his superiors and failing to obey orders. A July 1978 performance note reflects that he had not been at his current position long enough for a regular performance evaluation, but was observed to be lacking in initiative. He refused to participate in a "crossing the line" ceremony in January 1979 and was disciplined for wrongfully appropriating private property in October 1979. In March 1980 he was disciplined for disrespecting his superiors, missing movements, and taking unauthorized absences. January and February 1980 deck logs from the USS Leahy reflect unauthorized absences and show that he was returned to the Leahy by Shore Patrol.


The Veteran's service treatment records reflect few complaints and little treatment prior to 1978. He reported a history of venereal disease on October 1978 and July 1980 dental health questionnaires. Treatment records show that the Veteran was treated for complaints of a penile rash in April, June, and July 1979, but venereal disease serology was negative. In January 1980, he complained of a clear discharge and was diagnosed with, and treated for, gonorrhea. 

In June 1993, a private psychologist observed that the Veteran was experiencing underlying depression and stated that the results of a chronic pain battery reflected somatic preoccupation common in individuals who do not acknowledge the emotional aspects of their problems. An August 1993 VA substance abuse disorders treatment note reflects that the Veteran reported prior sexual abuse. He screened positive for PTSD in December 2001. The Veteran did not report any rape at that time, but reported in January 2002 that he had experienced prior sexual abuse. In April 2002, the Veteran informed a health care provider that he thought he began to feel depressed in the 1990s. An SSA disability evaluation completed in April 2002 reflects diagnoses of an adjustment disorder with mixed anxiety and depressed mood. 

In July 2004, the Veteran reported to a VA medical center emergency room with complaints of depression. September 2004 treatment notes reflect that he reported hearing voices, but denied sexual abuse. An October 2006 VA PTSD screen yielded another positive result. In March 2008, the Veteran informed a VA mental health care professional that he experienced sexual assault while on active duty and afterwards began acting out. The Veteran reported that he passed out after drinking one evening in 1978 and awoke during an assault. He stated that his alleged assailant continued to harass him during the remainder of his service and coerced him into a sexual relationship. He also stated that he did not report any of the incidents because he was ashamed and was afraid of the consequences of making a report. The Veteran was diagnosed with PTSD. A VA psychiatrist wrote a February 2008 letter opining that the Veteran experienced PTSD as the result of his military experiences.

In May, September, November, and December 2008, the Veteran received additional VA mental health treatment for residuals of military sexual trauma. VA health care professionals continued to diagnose PTSD and attributed that diagnosis to the alleged assaults. He was afforded a VA examination in September 2008. The examination report reflects that the Veteran informed the examiner that his first two (2) years of service went "beautifully" and he got along well with everyone until 1978. He reported an initial assault in 1978 and subsequent harassment and informed the examiner that he was afraid to report those incidents and started having disciplinary problems at that time. The examiner, a clinical psychologist, noted the Veteran's medical history and current symptoms, diagnosed PTSD, and opined that PTSD was the result of the military sexual trauma. 

Subsequent VA treatment notes dated January, February, April, July, and November 2009 and January 2010 reflect mental health treatment associated with military sexual trauma. The Veteran was afforded another VA examination in February 2010. The examiner noted review of the claims file and a two (2) hour interview of the Veteran. The 2010 examiner concluded that the Veteran experienced PTSD "directly attributable to his military sexual trauma to a high degree of certainty, certainly greater than 50 percent probability."

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that the diagnosis meet the criteria listed in the DSM-IV. The diagnoses of the 2008 and 2010 examiners meet this criteria. Although the claims file also reflects diagnosis of major depression, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet.App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Id. The record reflects that the Veteran has predominantly been diagnosed with PTSD as the result of military sexual trauma.
 
The 2008 and 2010 VA examination reports reflect thorough review of the record and awareness of the Veteran's contentions and treatment history. Those opinions are explained and supported as required by Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). The RO denied the Veteran's claim for service connection for an acquired psychiatric disability on the basis that his claimed stressors could not be verified. However, as noted above, when a PTSD claim based on in-service personal assault, the Veteran's account of the stressor may be corroborated by evidence of sexually transmitted diseases and behavior changes.  38 C.F.R. § 3.304(f)(3). The law indicates that examples of behavior changes include deterioration in work performance and unexplained social behavior changes - the Veteran's service personnel records reflect such examples as well as diagnosed venereal disease. 

The Veteran's service aboard the USS Leahy and his disciplinary problems commencing in 1978 have been verified by VA and there is competent, probative medical evidence that he experiences PTSD as the result of his service. Although additional inquiry could be conducted, where there exists "an approximate balance of positive and negative evidence," the claimant shall prevail. Alemany, 9 Vet.App. 518.  The Board will provide the benefit of the doubt to the Veteran and grant his claim for service connection for PTSD. Gilbert, 1 Vet.App. at 53-56.

The Veteran has been diagnosed with both PTSD and depression and the 2010 VA examiner opined that both diagnoses were directly attributable to the military sexual trauma. In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations. 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  38 C.F.R. § 4.14 prohibits evaluating the same manifestation under different diagnoses. As noted by the Court in Amberman, "Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder." 570 F.3d at 1381.

As part of its decision to grant service connection for PTSD, the Board has considered whether or not it is proper to treat the Veteran's separately diagnosed PTSD and major depression as though they produce the same disability. Although in Amberman, the Court noted that it may not be proper to treat bipolar affective disorder and PTSD as producing the same disability if they had different symptoms, the Veteran's diagnoses reflect similar and overlapping symptoms. Specifically, as reflected by the 2010 VA examination, PTSD results in diminished interest in activities, feelings of detachment and estrangement, restricted affect and a sense of a foreshortened future, difficulty sleeping, difficulty concentrating, and irritability. The 2010 examination report states that major depression resulted in decreased interest in activities, difficulty sleeping, and difficulty concentrating. As PTSD and major depression produce similar symptoms, it is proper to treat them as producing the same disability. Amberman, 570 F.3d 1377; 38 C.F.R. § 4.14.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for a right eye chalazion, left upper extremity carpal tunnel syndrome, and a back disability, increases in the disability ratings are at issue and it is the present levels of disability that are of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

Right eye chalazion

The RO granted entitlement to service connection for a right eye chalazion in a January 1982 rating action. The RO assigned a non-compensable rating as examination revealed no disability except a small chalazion on the right upper eyelid.

A chalazion is "an eyelid mass that results from chronic inflammation of a meibomian gland and shows a granulomatous reaction to liberated fat when subjected to histopathological examination." See Dorland's Illustrated Medical Dictionary 339 (30th ed. 2003). 

The Veteran's current non-compensable rating is assigned under Diagnostic Code 7819, which applies to benign skin neoplasms. 38 C.F.R. § 4.118. Under this Code, benign neoplasms are rated as disfigurement of the head and neck, scars, or impairment of function. The Board has examined the rating schedule to determine if any other diagnostic codes may be applicable to the Veteran's claim and notes that Code 6015 applies to benign neoplasms (of eyeball and adnexa). Under Code 6015, benign neoplasms are to be separately rated for visual impairment and nonvisual impairment (e.g., as disfigurement) and the evaluations are then to be combined. See 38 C.F.R. § 4.79 (VA's combined ratings table). However, as there is no medical evidence of any functional or visual impairment resulting from the chalazion, application of either Code (7819 or 6015) would result in evaluation of the disability under the disability codes pertinent to disfigurement. Diagnostic Code 7800 pertains to disfigurement of the head, face, or neck and Diagnostic Codes 7801 through 7805 pertain to scars.

In August 2004, the Veteran filed a claim for an increase in all of his service-connected disabilities. A July 2008 opthalmic evaluation revealed normal eyelids. In September 2008, he was afforded a VA examination. The report reflects that he informed the examiner that he had experienced recurrent chalazions since leaving service in 1980, but he did not state when he last experienced a chalazion. The examiner noted that the medical evidence showed no evidence of a chalazion since 1982 and no history of surgery. Upon examination, there was no evidence of any chalazion or chalazion residuals. 

The Veteran's eyes were examined again in April and October 2009 after he requested a reading prescription and complained of bilateral eye tearing. The treatment notes reflect no complaints specifically regarding the right eye and no diagnosis of any right eye chalazion or related disfigurement or functional impairment upon examination. The VA opthamalogists diagnosed presbyopia and prescribed moisturizing eyedrops.

Although the Veteran's representative submitted a December 2011 brief stating that "currently the scar is evaluated pursuant to Diagnostic Code 7800," there is no medical or lay evidence of any scar. The brief also observes that "Diagnostic Code 7819 makes no provision for eyelid tenderness, increased tearing, painful swelling on the eyelid, [and] sensitivity to light which is symptomatic of chalazion." The Board agrees that such symptoms are not criteria within the rating schedule. 

Regardless, although the representative noted that such symptoms can occur with chalazion, he did not contend that the Veteran experiences these or any chalazion symptoms. During the time period under consideration, there is no medical or lay evidence of any scar, any recurrence of chalazion, or any of the chalazion symptoms identified by the Veteran's representative. 

While the Veteran stated in his claim that the severity of all of his disabilities had increased, he did not describe any symptomatology in regard to his service-connected chalazion. The medical evidence of records does not reflect any complaints or treatment for chalazion or residuals of chalazion. A September 2008 VA examiner noted no current disability. Although the Veteran's statement to the examiner -that he had experienced recurrent chalazions- indicates that this disability may resolve and recur, there is no evidence that it has recurred during the relevant time period. 

The Court held in Ardison v. Brown, 6 Vet.App. 405 (1994) that VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist. However, the Board finds the Veteran's case distinguishable and that the Court's more recent holding in Voerth v. West, 13 Vet.App. 117 (1999) is more applicable. In Voerth, the Court explained that a new examination was warranted in Ardison because the disability under consideration in that case would, when active, manifest for several weeks or months at a time. The Court noted that imposing such an examination standard in regard to disabilities with shorter flare-ups was impractical and further acknowledged that persons experiencing such shorter flare-ups were "simply [] less impaired than someone who suffers from the worsened condition for weeks or months." Id. at 123. 

In this case, the Veteran has been seen on an at least monthly basis by multiple VA health care providers and treatment notes reflect no complaint or diagnosis of chalazion or chalazion residuals. As there is no medical evidence of any current disability and the Veteran has not alleged any specific disabling effects, the Board finds that any additional VA examination would be of little probative value. Here, the Veteran has been advised multiple times to inform VA as to how his disability had worsened and has had more than seven (7) years to report any symptoms. The "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 

As there is no evidence supporting the existence of any disability due to chalazion during the appellate period, there also is no basis for a staged rating. The claim for a compensable disability rating must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 53-56. 

Left wrist carpal tunnel syndrome

The Veteran is right handed. His left carpal tunnel syndrome is currently rated under 38 C.F.R. § 4.124a , Diagnostic Code 8515, for complete or incomplete paralysis of the median nerve, which affects parts of the wrist, hand, and fingers. A 10 percent rating is in effect for the left carpal tunnel syndrome from February 8, 2002. For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  

Peripheral nerves are rated under 38 C.F.R. § 4.124a , Diagnostic Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 . A note to 38 C.F.R. § 4.124(a)  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 
 
Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity and a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe. When the major extremity symptoms are moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned. A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor extremity. When the minor extremity symptoms moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned. 38 C.F.R. § 4.124a , Diagnostic Code 8515 (2011). 

In August 2004, the Veteran filed a claim for an increase in all of his service-connected disabilities. A May 2007 VA treatment note observes left carpal tunnel syndrome as part of the Veteran's medical history. He was afforded a VA examination in September 2008. The examiner noted that the Veteran experienced a left wrist fracture in 1978 and subsequently was diagnosed with left carpal tunnel syndrome due to residual symptoms such as grasp weakness.  Upon examination, the Veteran demonstrated positive Tinel's sign of the left wrist with four of five grasp strength, no atrophy, normal touch, and full range of motion. The examiner opined that he experienced mild carpal tunnel syndrome.

In January 2009, the Veteran was seen for complaints of numbness in his right hand and arm. He was diagnosed with bilateral carpal tunnel syndrome, worse on the right. The Veteran informed VA health care providers that he did not experience any abnormal sensations in the left hand or wrist. He reported that his right sided symptoms began in approximately October 2008. The Veteran was afforded electrodiagnostic testing in March 2009. The test results showed prolonged snap latency with borderline normal amplitude in the left median nerve with borderline normal compound muscle action potential (CMAP) latency and normal amplitude and conduction velocity. The physician stated that the results were consistent with mildly severe left carpal tunnel syndrome.

Subsequent VA treatment notes reflect note of left carpal tunnel syndrome as part of the Veteran's medical history, but no new complaints. The Board finds that the evidence of record does not demonstrate symptoms compatible with moderate incomplete paralysis of left median nerve that would warrant a rating in excess of 10 percent for either upper extremity during that time period. Specifically, the claims file reflects no complaints of any additional symptomatology and the Veteran denied symptoms in January 2009. Further, a 2008 examiner noted the severity of the left carpal tunnel syndrome as mild and that assessment is supported by the findings of the March 2009 electrodiagnostic study. 

As there is no evidence supporting an increased evaluation for left carpal tunnel, there also is no basis for a staged rating. The claim for a compensable disability rating must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 53-56. 

Low back disability

The general rating formula for diseases and injuries of the spine is found at 38 C.F.R. § 4.71a. That formula provides for the evaluation of spinal disabilities based in part on findings of range of motion. The Veteran's back disability is rated 20 percent disabling under Diagnostic Code 5237, for lumbosacral or verterbral strain. For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent.  

Diagnostic Code 5237 and all codes between 5235 and 5243 are rated under the general formula unless the disability is rated under Code 5243 for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. As there is no evidence of incapacitating episodes within the claims file, that Code is not applicable to the Veteran's claim.

The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled. However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, as, for example, through muscle atrophy. 38 C.F.R. § 4.40. In general, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the veteran on motion. The provisions of 38 C.F.R. §§ 4.45  and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations. 

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40 , 4.45, 4.59; Johnson  v. Brown, 9 Vet.App. 7 (1997); DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Under the general formula, ratings are assigned as follows: 




1) 10 percent--forward flexion of the thoracolumbar spine, greater than 60 degrees, but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

2) 20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis; 

3) 30 percent - forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent - unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2. The normal combined range of motion of the cervical spine is 240 degrees and each range of motion measurement is rounded to the nearest five degrees. Id. Disability of cervical spine segments is to be evaluated separately from any disability of the thoracolumbar spine segments unless there is unfavorable ankylosis of all segments. Id., Note 6. Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately. Id., Note 1. 

To warrant a 30 percent rating for the Veteran's lumbar spine disability, there would need to be forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. To warrant a 40 percent rating for the Veteran's lumbar spine disability, there would need to be unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An October 2003 spinal x-ray revealed normal vertebral height, normal alignment and curvature, and fairly well preserved disc spaces. He subsequently received physical therapy treatment for complaints of back pain. A January 2004 treatment note reflects that his complaints of pain were decreased after exercises. The Veteran was unemployed at that time. He informed a January 2004 addiction therapist that he lost his job as the result of drug addiction, but in July 2004 he informed a VA nurse practitioner that he lost his job as the result of back pain. The Veteran filed his claim for an increased disability rating in August 2004.

An April 2006 MRI report shows that the Veteran was experiencing a disc bulge at L5. He reported to the emergency room in October 2006 with mental health complaints and also requested pain medication for his back. However, a November 2006 Vocational Rehabilitation note reflects that the Veteran's back strength had increased. Subsequent treatment notes list back pain in the Veteran's past medical history until March 2008, when he again sought treatment for back pain. The March 2008 treatment note reflects that he reported experiencing three (3) days of back pain and denied any specific injury.

The Veteran was treated by a VA orthopedist in April 2008. The treatment note reflects his diagnoses as atraumatic lower back pain with left lower extremity lateral radiculopathy. However, no signs and symptoms of myelopathy were noted. The treatment note reflects that there was no incontinence of bowel or bladder and no night pain. The treatment provider noted lumbosacral lordosis and tenderness to palpation over the lower lumbosacral spinous processes, but no spasms. Upon examination, motor strength was five of five bilaterally and sensation was grossly symmetrical to light touch. A spinal x-ray was completed and revealed unchanged mild levoscoliosis and an otherwise unremarkable examination.

A later April 2008 VA treatment note reflects that the Veteran reported for treatment of left sided low back pain that he described as intermittent over the last several years. The Veteran denied paresthesias, radiation of pain, incontinence, and extremity weakness. He reported working part time since August 2007 and experiencing a worsening of back pain since beginning that work. Upon examination, the Veteran demonstrated full range of motion of his back, and normal gait. He was seen again by orthopedics before the end of the month and was noted to have no signs and symptoms of myelopathy and no radiculopathy. He was referred to "back school" for pain, but did not report to treatment sessions.

In August 2008, the Veteran was seen for a primary care evaluation and reported that his back pain had mostly resolved. He informed the health care provider that he still experienced occasional low back pain ("when [he] do[es]n't lift properly"), but that pain was transient and non-radiating. The physician noted that there were no contraindications to working. An October 2008 VA treatment note reflects that the Veteran was working full time.

The Veteran was afforded a VA spinal examination in September 2008 and informed the examiner that he experienced low back pain with radiation of pain to the lower left extremity. The Veteran indicated that he experienced flare-ups that could not be described because they varied so much in intensity and duration. However, he reported that his left lower extremity became numb during flare-ups, requiring the use of a cane, limiting his ability to walk, and causing him to fall. The examination report reflects that the Veteran reported he could no longer work because his back pain rendered him unable to complete his work assignments. The examiner stated that cervical measurements were not applicable. As noted above, disability of cervical spine segments is to be evaluated separately from any disability of the thoracolumbar spine segments unless there is unfavorable ankylosis of all segments. C.F.R. § 4.71a, Diagnostic Code 5243, Note 6.

The examiner measured forward flexion of the lumbar spine to 40 degrees with extension to 30 degrees. Pain increased with repeated motion, but there was no additional loss of range of motion. The examination report reflects the examiner's observation that the Veteran was exaggerating his lumbar lordosis. No incapacitating episodes were reported. The examiner stated that he could not determine the extent of any additional limitations caused by flare-ups without resorting to speculation. Upon the conduct of a separate, but associated neurological examination, the Veteran's lumbosacral flexion had increased to 90 degrees and his extension was measured at 10 degrees. No neurological abnormalities associated with the back disability were diagnosed.

In May 2009, the Veteran was seen for complaints of back pain. He specified that the pain was in his coccyx and had been present for one (1) night, did not radiate, and did not cause any numbness. He was prescribed pain medication and reported improvement. A neurology treatment note from later that month reflects no complaints. The rest of the claims file is also negative for any additional complaints of back disability symptoms or any associated impairments.

As noted above, a 20 percent disability rating is appropriate when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. A 20 percent rating also is appropriate when there is an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis.  During the time period under consideration, the Veteran's back flexion has been measured as normal, 90 degrees, and 40 degrees. 

The 40 degree measurement was taken at a VA examination during which the Veteran was observed to be exaggerating his spinal curvature. The Veteran also reported symptoms at that examination that are not reflected elsewhere in the treatment record and are contradicted by his own statements to VA physicians the prior month and after the examination. Medical history provided by a veteran and recorded without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet.App. 406, 409 (1995). The Board finds the Veteran's report of his symptoms at the 2008 examination inherently incredible, but, even assuming their validity, the measurements observed at that examination do not warrant the assignment of a higher disability rating.

The claims file contains no evidence, and the Veteran does not contend, that his disability has worsened since the 2008 examination. The Board notes that the majority of treatment notes reflect that the Veteran reported experiencing radiating pain with his back disability, but the rating schedule for diseases and injuries of the spine is to be applied with or without symptoms such as pain (whether or not it radiates). 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 through 5243. Although the 2008 examiner stated that he could not determine whether there was any additional functional loss during flare-ups, he observed that the Veteran did not experience any additional loss of range of motion due to pain. As there was no additional range of motion lost with pain, the Board finds a higher rating not appropriate with consideration of 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca, 8 Vet.App. at 206. 

As there is no medical evidence supporting an increased rating for the back disability, there also is no basis for a staged rating pursuant to Hart. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the medical evidence does not support an increased evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet.App. at 53-56. 

Objective neurologic abnormalities associated with back disabilities are to be evaluated separately. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. There is no competent medical evidence of any objective neurologic disabilities associated with the Veteran's back disability. Although the claims file does reflect diagnosis of a left lateral lower extremity radiculopathy, that diagnosis is not supported by any objective medical evidence and multiple physicians have observed normal muscle and sensory response of the lower extremities without evidence of myelopathy. He has been diagnosed with pain radiating to the left lower extremity, but an April 2008 VA orthopedist noted no actual radiculopathy and the September 2008 examiner did not diagnose any objective neurologic disabilities. To the extent that the Veteran has reported numbness during flare-ups in his left lower extremity, that is a subjective (italics added for emphasis) report. There is no supportive competent medical evidence despite multiple examinations. Medical history provided by a veteran and recorded without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet.App. 406, 409 (1995). No separate ratings are warranted. 


Other Considerations

The Board has also considered whether any of the claims of entitlement to increased disability ratings should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App. 242 (2008). However, the record does not reflect that the manifestations of the disabilities are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet.App. 111, 115 (2008). On this basis, the Board has concluded that referral of any of the issues for extra-schedular consideration is not in order.


ORDER

Service connection for PTSD is granted.

A compensable evaluation for right eye chalazion is denied.

An evaluation in excess of 10 percent for left carpal tunnel syndrome is denied.

An evaluation in excess of 20 percent for low back disability is denied.




REMAND

The claims file reflects that additional development is warranted regarding the Veteran's claim for TDIU.

The claim for TDIU was added to the Veteran's appeal because the claims file reflects his contention that he was unemployed as a result of his back disability. Roberson, 251 F.3d 1378. Although the claims file reflects that he regained full time employment beginning in October 2008, it indicates unemployment in the approximate four (4) prior years of the appellate period. SSA records also reflect his contention that his back disability prevented him from working, and show some disability attributed to his back condition, but show that he was granted disability benefits for substance addiction. He informed some VA treatment providers that he lost his job as a result of substance abuse and informed others that he was unable to continue working because his back disability rendered him unable to perform his duties.

Although the claims file contains SSA records, there are no records from the Veteran's former employer. The RO/AMC must request that the Veteran identify his prior employer and then take appropriate steps to have the employer complete a Request for Employment Information. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any outstanding records of VA or private medical treatment. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. While providing the Veteran with this opportunity to submit additional information, request that he identify his last full-time employer, who employed him prior to August 2004.

3. If receiving a response from the Veteran, send a Request for Employment Information (VA Form 21-4192) to the Veteran's last full-time employer. Seek clarification as to how and why his employment ended.

4. Adjudicate the Veteran's claim for TDIU. If the claim is not granted in full, the Veteran and his representative, must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


